Citation Nr: 0637856	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims.

The veteran provided testimony at a hearing conducted before 
the undersigned Veterans Law Judge in September 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board observes that the duty to notify appears 
to have been satisfied in this case.  For example, in accord 
with the holding of Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004), the veteran was provided with notice prior to the 
initial adjudication of his claims by correspondence dated in 
February 2002.  He was also provided with additional 
notification by correspondence dated in March 2005, April 
2006, and August 2006.  In pertinent part, the February 2002 
and March 2005 correspondence, taken together, summarized the 
criteria for establishing service connection for a claimed 
disability, informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and indicated the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holding of 
Quartuccio, supra.  In addition, the Board observes that the 
veteran was provided with notification with respect to 
potential disability rating(s) and effective date(s) as 
mandated by the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), by the April and August 2006 
correspondence.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Despite the foregoing, the Board concludes that a remand is 
required in order to comply with the duty to assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In this case, nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  
Consequently, his contentions cannot constitute competent 
medical evidence.  See 38 C.F.R. § 3.159(a)(1).

In the instant case, the veteran has contended, to include at 
his September 2006 hearing, that his current disabilities of 
the left knee and low back are due to injuries he sustained 
during active service.  He maintains that he continually 
sought treatment for left knee and low back pain following 
the initial injuries, and that the only treatment he received 
was aspirin.  Further, he contends that he continued to have 
problems with the left knee and low back after his separation 
from active duty, and that he did seek medical treatment but 
was unable to obtain any records of such that were dated 
prior to 1989.

The veteran's service medical records confirm that he was 
treated for problems with both his left knee and low back 
while on active duty.  Specifically, records dated in May 
1953 reflect he reported "chips and ligament stretch" in 
the left knee.  However, X-rays taken at that time showed no 
evidence of intrinsic bone pathology, and that the visualized 
joints were not unusual.  Overall impression was essentially 
negative left knee.  Subsequent records from August 1953 note 
old injury to left knee with recurrence of pain and giving 
way.  He was treated for infection of the back in April 1953, 
and for back pain in May 1954.  Nevertheless, his spine and 
lower extremities were consistently evaluated as normal on 
service examinations conducted in June 1951, January 1953, 
and November 1954.

Also on file are post-service medical records which cover a 
period from 1988 to 2005.  With respect to the left knee, the 
records reflect, in pertinent part, that he underwent 
arthroscopy of the joint in December 1991 for a complex tear 
of the left medial meniscus.  He underwent additional 
surgeries on the left knee in June 1994 and December 1997.  

In regard to the low back, records dated in June 1989 show 
treatment for muscular back pain.  Subsequent records reflect 
that the veteran underwent a laminectomy of L4/L5/S1 in April 
2001.  

Finally, there are competent medical opinions which relate 
the current disabilities to the veteran's period of active 
duty.  Specifically, an April 2004 private medical statement 
from A. B. C., M.D. ("Dr. C") noted that the veteran had 
injured his left knee in 1953, that original X-rays were 
negative for fracture, but that knee X-rays in young people 
were not diagnostic for meniscal injuries.  Further, Dr. C 
stated that the veteran had had progressive symptoms of 
internal derangement consisting of locking, buckling, and 
giving way since the time of the injury, that he had had no 
prior or subsequent injuries to the knee, and had 
arthroscopic meniscectomy performed in December 1991.  Based 
on the foregoing, Dr. C opined that the 1953 knee injury was 
a direct and proximate result of the meniscal injury and the 
current disability that the veteran was experiencing up to 
this date.  

There is also a May 2004 private medical statement from J. A. 
VH., M.D. ("Dr. VH") who noted recent X-rays of the left 
knee, and indicated that he had performed the 1994 knee 
surgery.  Dr. VH opined that the changes in the veteran's 
knee were the end result of the process beginning with his 
service-connected injury to the knee.

In a subsequent December 2004 statement, Dr. VH noted he had 
treated the veteran for his lower back pain, and opined that 
it was a result of service-connected injury.

The Board acknowledges that the statements submitted by Dr. C 
and Dr. VH do not go into extensive detail regarding the in-
service injuries to the left knee and low back, especially 
the December 2004 statement regarding the low back.  
Moreover, no detailed rationale appears to have been 
proffered in support of these opinions.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for left 
knee and low back disorders since March 
2005.  After securing any necessary 
release, the RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the nature and etiology of 
the veteran's current left knee and low 
back disorders.  The claims folder should 
be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's current left knee and low 
back disorders are causally related to 
active service, to include the treatment 
documented in the service medical 
records.  A detailed rationale for any 
opinion(s) expressed should be provided.  
Contrary medical opinions should be 
reconciled with the current examiner's 
opinion, to the extent possible.

If the examiner is unable to provide the 
requested medical opinions without 
resorting to speculation, it should be so 
stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in July 2005, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

